FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2007 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-F T Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No T (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion No. 2C Fuxingmennan Street Xicheng District Beijing, 100031 PRC This Form 6-K consists of: An announcement on approval of issue of corporate bonds of Huaneng Power International, Inc. (the “Registrant”) by the Issuing Approval Committee of the China Securities Regulatory Commission, made by the Registrant in English on December 8, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the under-signed, thereunto duly authorized. HUANENG POWER INTERNATIONAL, INC. By /s/ Huang Jian Name: Huang Jian Title: Company Secretary Date:December 10, 2007   (a Sino-foreign joint stock limited company incorporated in the People’s Republic of China) (Stock Code: 902) OVERSEAS REGULATORY ANNOUNCEMENT ISSUE OF CORPORATE BONDS APPROVED BY CSRC ISSUING APPROVAL COMMITTEE This announcement is made by Huaneng Power International, Inc. (the “Company”) pursuant to Rule 13.09(2) of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. The Issuing Approval Committee of The China Securities Regulatory Commission (“CSRC Issuing Approval Committee”) held its 177th working meeting of 2007 on 6 December 2007 and has reviewed and conditionally approved the Company´s application for the issue within the PRC corporate bonds in an aggregate principal amount not exceeding RMB10 billion and the issue of the first tranche of the Company´s corporate bond (the “Bond”, which is at an initial issuing amount of RMB 5 billion with an option of further issuance of an amount not more than RMB 1 billion in accordance with the market condition). The issue of the Bonds does not constitute a transaction of any kind as defined under Chapter 14 and Chapter 14A of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited. By order of the Board Huang Jian Company Secretary As at the date of this announcement, the directors of the Company are: Li Xiaopeng (Executive Director) Huang Yongda (Non-executive Director) Na Xizhi (Executive Director) Huang Long (Non-executive Director) Wu Dawei (Non-executive Director) Shan Qunying (Non-executive Director) Ding Shida (Non-executive Director) Xu Zujian (Non-executive Director) Liu Shuyuan (Non-executive Director) Qian Zhongwei (Independent non-executive director) Xia Donglin (Independent non-executive director) Liu Jipeng (Independent non-executive director) Wu Yusheng (Independent non-executive director) Yu Ning (Independent non-executive director) Beijing, the PRC 8 December 2007
